              Case 2:18-cv-05576-PD Document 15 Filed 03/08/19 Page 1 of 1




10 Sentry Parkway, Suite 200
P.O. Box 3001
Blue Bell, PA 19422-3001
Tel 610.397.6500 Fax 610.397.0450
www.foxrothschild.com


ANDREW W. BONEKEMPER
DIRECT DIAL: 610-397-7976
EMAIL ADDRESS: ABONEKEMPER@FOXROTHSCHILD.COM



                                               March 8, 2019
VIA ECF FILING

The Honorable Paul S. Diamond
James A. Byrne Courthouse, Room 14614
Eastern District of Pennsylvania
601 Market Street
Philadelphia, PA 19106-1743

RE:       Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 76.124.143.94
          USDC EDPA, Civil Action No. 2:18-cv-05576-PD

Dear Judge Diamond:

       This office represents the Plaintiff, Strike 3 Holdings, LLC, in the above-captioned
matter. We are submitting this letter as a status report as required by Your Honor’s Order dated
January 9, 2019. The parties have reached a settlement in this matter, which expects the parties
to complete their settlement obligations within ten (10) days. We respectfully request that Your
Honor enter the appropriate order pursuant to Local Rule 41.1(b)


                                                  Respectfully,


                                                  Andrew W. Bonekemper
AWB/bms
